Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 2/19/2021.  Claim 1 is amended; claims 5, 7-8 are cancelled.  Accordingly, claims 1-4, 6 and 9-12 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1-4 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the formula (2)" in lines 14 and 15.  There is insufficient antecedent basis for this limitation in the claim. There is no reference to what formula (2) represents in this claim.  Hence, claim lacks clarity and once skilled in art prior to the filing of present application cannot ascertain the scope of present claims.  Examiner interprets the formula to be CH2=CH-COOR2 since claim 1 is amended to incorporate limitations from claim 7 which was dependent on claim 6 prior to this amendment.
Claims 2-4 and 9-12 are subsumed by the rejection because of the dependence either directly or indirectly on independent claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites “acrylate ester units constituting the polymer block (B) include an acrylate ester (b) unit represented by formula (2) CH2=CH-COOR2 (2), wherein R2 is a C1-12 organic group” and fails to further limit the scope of independent claim 1 on which this claim is dependent.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 

Claim Rejections - 35 USC § 103

Claim 88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Everaerts et al (US 6,806,320 B2).
Regarding claim 1, Everaerts et al disclose melt-processable block copolymers comprising polymer end block and polymeric B block (abstract) which reads on linear block copolymer in present claim 1.  See example 35, wherein the block copolymer comprises block A comprising 75/25 of MMA/CHMA (i.e. reads on block A containing methacrylate ester units and ratio of methyl methacrylate a1 and methacrylate esters unit a2 (i.e. CHMA) in present claim 1) and block B containing EHA (i.e. reads on polymer block B comprising acrylate unit b2 in present claim 1).
Everaerts et al are silent with respect to the mass content of polymer block A; acrylate ester b1 unit, and ratio of b1/b2 in block B.
However, regarding mass content of polymer block A, Everaerts et al in the general disclosure teach that relative amounts of A and B in a block copolymer will depend on many factors such as the composition of each block and the desired properties of the block copolymer composition.  Exemplary ranges for adhesives may be in the range of 5 to 45 parts by weight A block per 55 to 95 parts by weight of B Block (bridging paragraph col. 8-9).  Therefore, in light of the teachings in general disclosure of Everaerts et al, it would have been obvious to one skilled in art prior to the filing of present application to use any amount of polymer block A including in the overlapping ranges, of 15 to 45% by weight because court held that when the range of instant claims In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.
Regarding acrylate ester b1 unit, and ratio of b1/b2 in block B, Everaerts et al teach that preferred block B monomers are represented by formula - 
    PNG
    media_image1.png
    98
    204
    media_image1.png
    Greyscale
wherein R1 is H or CH3 with R1 = H being preferable because acrylates are generally less rigid than methacrylate counterparts and examples include n-butyl acrylate (C4 acrylate) and 2-ethylhexyl acrylate (C8 acrylate).  Therefore, it would have been obvious to use equal amounts of n-butyl acrylate and 2-ethylhexyl acrylate in example 35, of Everaerts et al, absent evidence to the contrary
Regarding claim 2, Everaerts et al teach that A block of the block copolymer may be derived from at least one monomer whose homopolymer has a glass transition temperature of from 200C to 2000C (col. 2, lines 9-20).  The second monomer may be selected to adjust the melt properties and include lower glass transition temperature linear or branched methacrylate monomers (bridging paragraph, col. 9-10).  Examples of linear methacrylate monomer suitable for second monomers include those whose homopolymers have a Tg in the range of 500C to -700C.  Examples of methacrylate monomers include n-butyl methacrylate (col. 10, lines 20-36).  Using Fox equation and replacing CHMA in example 35 with another equivalent second monomer n-butyl methacrylate, the Tg of block A is calculated to be 790C (i.e. reads on Tg of block of not less than 00C and not more than 950C in present claim 2).  It is noted that homopolymers of EHA and n-BA have a Tg of -520C and -540C (i.e. reads on the Tg of block B of not less than -800C and less than 00C in present claim 1 when used in equal amounts in block B).
Regarding claim 3, see example 35, wherein block A has a molecular weight of 8160 and block B has a molecular weight of 120,000.  It is the office’s position that when 
Regarding claim 4, polydispersity of the overall block copolymer is preferably 1.5 or less and can be as close to 1.0 as possible (col. 13, lines 25-31).
Regarding claim 6, see example 35, wherein block B comprises EHA (i.e. reads on acrylate unit comprising an organic residue having 8 carbon atoms).
Regarding claim 9, Everaerts et al teach that A block of the block copolymer may be derived from at least one monomer whose homopolymer has a glass transition temperature of from 200C to 2000C (col. 2, lines 9-20).  The second monomer may be selected to adjust the melt properties and include lower glass transition temperature linear or branched methacrylate monomers (bridging paragraph, col. 9-10).  Examples of linear methacrylate monomer suitable as second monomers include those whose homopolymers have a Tg in the range of 500C to -700C.  Examples of methacrylate monomers include n-butyl methacrylate (col. 10, lines 20-36).
Regarding claims 10-11, given that acrylic block copolymer, of Everaerts et al, comprises methacrylic ester units in block A and acrylate ester in block B, as in present claims, one skilled in art prior to the filing of present application would have a reasonable basis to expect acrylic block copolymer, of Everaerts et al, to exhibit the presently claimed property (i.e. complex viscosity at 1600C of not more than 6000 Pa.s, and peak top of loss shear modulus at a temperature of not more than 1350C in a region of temperature of 250C and above), absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding claim 12, Everaerts et al teach hot melt processable compositions and articles having a coating of such compositions applied thereto (col. 1, lines 8-14).

Response to Arguments

The rejection under 35 U.S.C. 103 as set forth in paragraph 4, of office action mailed 11/30/2021, is withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.
While the grounds of rejection are changed, it was still deemed appropriate to address some of the arguments which would be pertinent to new grounds of rejection in this office action (See paragraph 11 below).

Applicant's arguments and Declaration under 37 CFR 1.132, filed 2/19/2021, have been fully considered but they are not persuasive. Specifically, applicant argues that (A) Everaerts never discloses a block B containing a mixture of monomers.  All examples provided are homopolymers of IOA, BA and EHA; and (B) comparing example 2 which contains a mixtures of nBA/EHA in a ratio of 50/50 with additional comparative example 1 which includes only nBA as in Everaerts (see Declaration under 37 CFR 1.132) shows a distinct difference in the results of two kinds of creep tests (displacement after 1000 minutes, and 900 peel creep) and is unexpected.
With respect to (A), Everaerts in the general disclosure teach that preferred B blocks can be homopolymers and copolymers derived from one or more monoethylenically unsaturated monomers such as (meth)acrylate esters (col. 11, lines 57-60).  Case law holds that "applicant must look to the whole reference for what it teaches.  Applicant cannot merely rely on the examples and argue that the reference did not teach others. "In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).                                                        A nonpreferred portion of a reference disclosure is just as significant as the preferred In re Nehrenberg, 280 F.2d 161,126 USPQ 383 (CCPA 1960).
With respect to (B), it is the office’s position that showing of unexpected results is not commensurate with scope of present claims. Specifically, the showing is only with a tri-block copolymer having MMA/nBMA in polymer block A in combination with block B containing nBa/2EHA in a ratio of 50/50.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764